Citation Nr: 1110186	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical strain, cervical spondyloarthrosis, and degenerative disc disease at the C5-C6 level (hereinafter a "cervical spine disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to August 1978 and from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, declining to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability for failure to submit new and material evidence.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2010 at the RO in San Juan, the Commonwealth of Puerto Rico.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The July 2005 rating decision denying service connection for a cervical spine disability was not appealed and is, therefore, final.  

2.  Evidence received since the July 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability, and as such, the claim remains closed.  




CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the Veteran's claim of entitlement to service connection for a cervical spine disability remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in October 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in December 2004, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private medical records have also been obtained and incorporated into the claims file.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

In March 2007, the RO declined the Veteran's request to reopen his claim of entitlement to service connection for a cervical spine disability for failure to submit new and material evidence.  It is not entirely clear if the Veteran's claim was subsequently reopened by the RO in a December 2007 statement of the case, as the RO indicated that new and material evidence had not been received in its decision.  However, the RO subsequently indicated in its reasons and bases section that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a "Right Thigh Cyst" had been received.  Nonetheless, irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran was previously denied entitlement to service connection for a cervical spine disability in a July 2005 rating decision.  In its decision, the RO conceded that the Veteran suffered from a current cervical spine disability.  Nonetheless, the claim was denied because a December 2004 VA examiner concluded that it was less likely than not that the Veteran's current cervical spine disability was related to military service, and the remainder of the evidence of record did not demonstrate that the Veteran's current cervical spine disability was a result of military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence has not been submitted in support of the Veteran's claim of entitlement to service connection for a cervical spine disability.  Since the July 2005 denial, the Veteran has again submitted copies of his service treatment records, including one demonstrating that he was suffering from neck pain times one day in November 1976.  However, the Veteran's service treatment records were already part of the evidence of record at the time of the July 2005 denial, and as such, this evidence is not new.  

The Veteran has also submitted numerous copies of his private treatment records as well.  Many of these records were already part of the claims file at the time of the July 2005 denial, and as such, these records are not new.  The Veteran has also submitted a number of private treatment records that were created after the July 2005 denial.  According to an August 2005 record from a private physician with the initials A.R.C.M., the Veteran suffered from chronic back pain with degenerative changes in the cervical spine.  September 2005 and September 2006 magnetic resonance images (MRIs) also demonstrate that the Veteran was suffering from discogenic disk disease changes at the C6-C7 level, and an August 2006 MRI revealed he was suffering from cervical myositis and degenerative spine disease.  Finally, a February 2010 MRI revealed a small disc protrusion of the cervical spine at the C5-C6 level with degenerative changes with minimal bulging of the C2-C3, C3-C4 and C4-C5 levels.  While this evidence is certainly new, it is not material to the Veteran's claim.  The fact that the Veteran suffers from a current disability of the cervical spine was already well-established at the time of the July 2005 rating decision and the RO appears to have conceded this fact in its decision.  However, none of these records suggest any possible relationship between the Veteran's current cervical spine disability and his military service.  Therefore, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim and it is not material. 

The Veteran has also submitted multiple copies of a letter prepared by a private physician with the initials A.T.A.M. in December 2006.  According to this letter, the Veteran suffered from cervical disc disease with radiculopathy.  It was noted that the Veteran had been exposed to recurrent repetitive trauma to his neck as a correctional counselor for 16 years.  While this evidence is new, it is not material.  The private physician did not suggest that the Veteran's neck condition was in any way related to military service.  In fact, she appears to have suggested that it was related to repetitive trauma experienced on his post-service job over the past 16 years.  Therefore, since this evidence appears to suggest an alternate theory for etiological manifestations of the Veteran's neck condition, it does not raise a reasonable possibility of substantiating his claim and it is not material.  

A number of VA outpatient treatment records from September 2006 to March 2007 have also been incorporated into the claims file.  However, these records are not material as they do not reflect treatment for the Veteran's cervical spine disability.  The Veteran was also afforded VA examinations of the lumbar spine in July 2007 and January 2009.  However, the examiners do not discuss the Veteran's cervical spine in these opinions, and as such, this evidence is also immaterial.  

The Veteran has also submitted a number of lay statements in support of his claims which were not part of the record at the time of the July 2005 denial.  This includes multiple letters prepared in July 2008 from the Veteran's co-workers.  These letters note that the Veteran has been witnessed suffering due to pain in his back, knees, shoulders and legs.  There is also a letter from the Veteran's wife that was prepared in July 2008.  According to his wife, the Veteran left the military because he badly injured his back and he was now limited in his ability to stand, walk, sit, lift heavy objects, lift his arms, and drive.  The record also contains two July 2008 letters from a woman with the initials C.D.V.V. and a woman with the initials W.P.H.  Both of these individuals claimed to have known the Veteran since childhood and that they had witnessed his physical condition deteriorate since military service.  They described difficulties with walking, lifting, and undertaking social and recreational activities due to pain in his shoulders, neck and back.  

While the Board has considered the above statements, they are not material to the Veteran's claim.  None of these statements reflect that the Veteran suffered a chronic cervical spine condition during military service, nor do they demonstrate that the Veteran's current neck disability is somehow related to military service.  Therefore, while the Board is certainly sympathetic to the Veteran's symptomatology, these statements are not material in that they fail to relate to an unestablished fact necessary to substantiate his claim.  

Finally, the Board has considered the statements offered by the Veteran in support of his claim since the July 2005 final denial.  In his May 2007 appeal to the Board, the Veteran reported that he injured his entire back during military service when he fell out of a truck while loading weaponry.  However, this assertion is not material, as it was already well-established by the Veteran at the time of the July 2005 rating decision.  The Veteran also asserted in this statement that he was not the Veteran examined on December 2004, so this opinion must be based on a different Veteran.  However, there is no evidence in support of this claim, and the December 2004 VA examiner noted the Veteran's name, Social Security number, and provided the same details regarding the Veteran's in-service accident that he himself has provided VA.  Therefore, the Board is not persuaded by an argument that a different Veteran was examined.  Finally, the Veteran argued that the RO relied on treatment records for a different Veteran when making their previous decision.  This assertion is incorrect, however.  The RO relied on the Veteran's December 2004 VA examination when denying the Veteran's claim and a review of the records referenced by the Veteran are not related to the cervical spine.  

The Veteran also testified in a hearing before the undersigned Veterans Law Judge in February 2010.  During this hearing, the Veteran again asserted that he injured his neck during military service and that he believed the diagnosis of a cervical strain in November 1976 was proof of this.  However, this evidence is not new in that the Veteran made similar assertions prior to the July 2005 rating decision.  The Veteran also asserted that his sister was a doctor and that his sister had said in passing that he probably had a condition that was a result of an incident in service.  However, the record does not contain any such statement from the Veteran's sister.  As such, the Veteran's hearing testimony does not qualify as new and material evidence.  

In summary, the Veteran has not submitted any evidence since the July 2005 final denial that addresses an unestablished fact necessary to substantiate his claim.  In July 2005, the Veteran's claim was denied because the December 2004 VA examiner opined that the Veteran's cervical spine disability was less likely than not related to military service because X-rays revealed his disorder to be degenerative in nature rather than due to a traumatic injury.  The record contained no other medical evidence refuting this conclusion, and as such, his claim was denied.  At the present time, the record still does not contain any medical evidence, or lay evidence in addition to the Veteran's previously noted assertions, relating his current cervical spine disability to an event or injury incurred during military service.  As such, the evidence received since July 2005 is not material and the Veteran's claim remains denied.  


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a cervical strain, cervical spondyloarthrosis, and degenerative disc disease at the C5-C6 level remains closed.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


